EXHIBIT 10.07

 

LEHMAN BROTHERS HOLDINGS INC.
SHORT-TERM EXECUTIVE COMPENSATION PLAN
As amended through February 19, 2003

 

1. PURPOSE. The purpose of the Short-Term Executive Compensation Plan (the
“Plan”) is to advance the interests of Lehman Brothers Holdings Inc., a Delaware
corporation (the “Company”), and its stockholders by providing incentives in the
form of periodic bonus awards to certain employees of the Company and any of its
subsidiaries or other related business units or entities (“Affiliates”)
including those who contribute significantly to the strategic and long-term
performance objectives and growth of the Company and its Affiliates.

 

2. ADMINISTRATION. The Plan shall be administered by the Compensation and
Benefits Committee of the Board of Directors (the “Committee”), as such
committee is from time to time constituted. The Committee may delegate its
duties and powers in whole or in part (i) to any subcommittee thereof consisting
solely of at least two “outside directors,” as defined under Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”), or (ii) to the
extent consistent with Section 162(m) of the Code, to any other individual or
individuals.

 

The Committee has all the powers vested in it by the terms of the Plan set forth
herein, such powers to include the exclusive authority to select the employees
to be granted bonus awards (“Bonuses”) under the Plan, to determine the size and
terms of the Bonus to be made to each individual selected (subject to the
limitation imposed on “Special Bonuses,” as defined below), to modify the terms
of any Bonus that has been granted (except with respect to any modification
which would increase the amount of compensation payable to a “Covered Employee,”
as such term is defined in Section 162(m) of the Code), to determine the time
when Bonuses will be awarded, to establish performance objectives in respect to
Bonuses and to certify that such performance objectives were attained. The
Committee is authorized to interpret the Plan, to establish, amend and rescind
any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable to carry it into effect. Any decision of
the Committee in the interpretation and administration of the Plan, as described
herein, shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned. No member of the Committee and
no officer of the Company shall be liable for anything done or omitted to be
done by him or her, by any other member of the Committee or by any officer of
the Company in connection with the performance of duties under the Plan, except
for his or her own willful misconduct or as expressly provided by statute.

 

3. PARTICIPATION. The Committee shall have exclusive power (except as may be
delegated as permitted herein) to select the employees of the Company and its
Affiliates who may participate in the Plan and be granted Bonuses under the Plan
(“Participants”); provided, however, that Special Bonuses (as defined below) may
only be granted to members of the Company’s Executive Committee (or any
successor entity of such committee in accordance with subSection (c) below) and
other Managing Directors of the Company.

 

4. BONUSES UNDER THE PLAN.

 

(a) In General. The Committee shall determine the amount of a Bonus to be
granted to each Participant in accordance with subsections (b) and (c) below.

 

(b) Standard Bonuses. The Committee may in its discretion grant to a Participant
a cash Bonus (a “Standard Bonus”) in the amount, and payable at the time,
determined by the Committee or its delegate in its discretion. The amount of a
Participant’s Standard Bonus may be based upon any criteria the Committee wishes
to consider, including but not limited to the objective or subjective
performance of the Participant, the Company or any subsidiary or division
thereof.

 

--------------------------------------------------------------------------------


 

(c) Special Bonuses. (i) The Committee may in its discretion award a Bonus to a
Participant who it reasonably believes may be a Covered Employee (a “Special
Bonus”) for the taxable year of the Company in which such Bonus would be
deductible, under the terms and conditions of this subsection (c). Subject to
clause (iii) of this Section 4(c), the amount of a Participant’s Special Bonus
shall be an amount determinable from written performance goals approved by the
Committee while the outcome is substantially uncertain and no more than 90 days
after the commencement of the period to which the performance goal relates or,
if less, the number of days which is equal to 25 percent of the relevant
performance period. The maximum amount of any Special Bonus that may be granted
in any given fiscal year shall be 2.0% of the consolidated income of the Company
and its subsidiaries before taxes and dividends paid or payable on the Company’s
trust preferred securities earned by the Company and its subsidiaries (as stated
in the Company’s audited financial statements) in the fiscal year in respect of
which the Special Bonus is to be paid.

 

(ii) The amount of any Special Bonus will be based on objective performance
goals established by the Committee using one or more performance factors. The
performance criteria for Special Bonuses made under the Plan will be based upon
one or more of the following criteria: (A) before or after tax net income; (B)
earnings per share; (C) book value per share; (D) stock price; (E) return on
Stockholders’ equity; (F) expense management; (G) return on investment; (H)
improvements in capital structure; (I) profitability of an identifiable business
unit or product; (J) before or after tax profit margins; (K) budget comparisons;
(L) total return to Stockholders; and (M) the relative performance of the
Company against a peer group of companies on any of the measures above.
Participants who have primary responsibility for a business unit of the Company
may be measured on business unit operating profit, business unit operating
profit as a percent of revenue and/or measures related to business unit
profitability above its cost of capital, in place of some or all of the
corporate performance measures.

 

(iii) The Committee shall determine whether the performance goals have been met
with respect to any affected Participant and, if they have, so certify and
ascertain the amount of the applicable Special Bonus. No Special Bonuses will be
paid until such certification is made by the Committee.

 

(iv) The provisions of this Section 4(c) shall be administered and interpreted
in accordance with Section 162(m) of the Code to ensure the deductibility by the
Company or its affiliates of the payment of Special Bonuses.

 

5. DESIGNATION OF BENEFICIARY BY PARTICIPANT. The Committee or its delegate
shall create a procedure whereby a Participant may file, on a form to be
provided by the Committee, a written election designating one or more
beneficiaries with respect to the amount, if any, payable in the event of the
Participant’s death. The Participant may amend such beneficiary designation in
writing at any time prior to the Participant’s death, without the consent of any
previously designated beneficiary. Such designation or amended designation, as
the case may be, shall not be effective unless and until received by the duly
authorized representatives of the Committee or its delegate prior to the
Participant’s death. In the absence of any such designation, the amount payable,
if any, shall be delivered to the legal representative of such Participant’s
estate.

 

6. MISCELLANEOUS PROVISIONS.

 

(a) No employee or other person shall have any claim or right to be paid a Bonus
under the Plan. Determinations made by the Committee under the Plan need not be
uniform and may be made selectively among eligible individuals under the Plan,
whether or not such eligible individuals are similarly situated. Neither the
Plan nor any action taken hereunder shall be construed as giving any employee or
other person any right to continue to be employed by or perform services for the
Company or any Affiliate, and the right to terminate the employment of or
performance of services by any Participant at any time and for any reason is
specifically reserved to the Company and its Affiliates.

 

(b) Except as may be approved by the Committee, a Participant’s rights and
interest under the Plan may not be assigned or transferred, hypothecated or
encumbered in whole or in part either directly or by operation by law or
otherwise (except in the event of a Participant’s death) including, but not by
way of

 

2

--------------------------------------------------------------------------------


 

limitation, execution, levy, garnishment, attachment, pledge, bankruptcy or in
any other manner; provided, however, that, subject to applicable law, any
amounts payable to any Participant hereunder are subject to reduction to satisfy
any liabilities owed to the Company or any of its Affiliates by the Participant.

 

(c) The Committee shall have the authority to determine in its sole discretion
the applicable performance period relating to any Bonus; provided, however, that
any such determination with respect to a Special Bonus shall be subject to any
applicable restrictions imposed by Section 162(m) of the Code.

 

(d) The Company and its Affiliates shall have the right to deduct from any
payment made under the Plan any federal, state, local or foreign income or other
taxes required by law to be withheld with respect to such payment.

 

(e) The Company is the sponsor and legal obligor under the Plan, and shall make
all payments hereunder, other than any payments to be made by any of the
Affiliates, which shall be made by such Affiliate, as appropriate. Nothing
herein is intended to restrict the Company from charging an Affiliate that
employs a Participant for all or a portion of the payments made by the Company
hereunder. The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to assure the payment
of any amounts under the Plan, and rights to the payment hereunder shall be no
greater than the rights of the Company’s unsecured, subordinated creditors, and
shall be subordinated to the claims of the customers and clients of the Company.
All expenses involved in administering the Plan shall be borne by the Company.

 

(f) The validity, construction, interpretation, administration and effect of the
Plan and rights relating to the Plan and to Bonuses granted under the Plan,
shall be governed by the substantive laws, but not the choice of law rules, of
the State of Delaware.

 

(g) Any controversy or dispute arising in connection with the Plan shall be
resolved by arbitration pursuant to the Constitution and rules of the New York
Stock Exchange, Inc. or the National Association of Securities Dealers, Inc.

 

(h) The Plan shall be effective as of April 8, 2003, subject to the affirmative
vote of the holders of a majority of all shares of Common Stock of the Company
present in person or by proxy at the Annual Meeting of the Company to be held on
April 8, 2003.

 

7. PLAN AMENDMENT OR SUSPENSION. The Plan may be amended or suspended in whole
or in part at any time and from time to time by the Committee.

 

8. PLAN TERMINATION. This Plan shall terminate upon the adoption of a resolution
of the Committee terminating the Plan.

 

9. ACTIONS AND DECISION REGARDING THE BUSINESS OR OPERATIONS OF THE COMPANY
AND/OR ITS AFFILIATES. Notwithstanding anything in the Plan to the contrary,
neither the Company nor any of its Affiliates nor their respective officers,
directors, employees or agents shall have any liability to any Participant (or
his or her beneficiaries or heirs) under the Plan or otherwise on account of any
action taken, or not taken, in good faith by any of the foregoing persons with
respect to the business or operations of the Company or any Affiliates.

 

10. SUBORDINATED CAPITAL STATUS. Notwithstanding any other provision of this
Plan, any amounts due to Participants hereunder may be treated, in the
Committee’s sole discretion, to the extent that the Company accrues a liability
in respect thereof, as subordinated capital of the Company in calculating the
Company’s net capital for regulatory purposes, and the terms of the Plan
applicable to such amounts shall include (and, may be amended to add) such
provisions as the Committee determines are necessary or appropriate in order to
secure such treatment, including without limitation, provisions for the
suspension of any payment obligation under the Plan under certain prescribed
circumstances.

 

3

--------------------------------------------------------------------------------